Citation Nr: 1632732	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  14-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating higher than 10 percent for right hip bursitis.

2.  Entitlement to an initial disability rating higher than 10 percent for left hip bursitis.

3.  Entitlement to an initial disability rating higher than 10 percent for right knee strain.

4.  Entitlement to an initial disability rating higher than 10 percent for left knee strain.

5.  Entitlement to an initial disability rating higher than 10 percent for right ankle strain.

6.  Entitlement to an initial disability rating higher than 10 percent for left ankle strain.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran testified before the undersigned during a Board hearing held in May 2016.

The Board notes that the issue of entitlement to total disability based upon individual unemployability was granted by the Board in December 2015, and that the issue of entitlement to connection for a lumbar spine disability was granted by the RO in April 2016 following a December 2015 Board remand.  The grant of service connection for the low back disability constituted a complete grant of benefits and this issue is no longer on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the Veteran's May 2016 Board hearing, he testified that his claimed disabilities had worsened in severity since his most recent VA examination (see Transcript, p. 12), rendering the results non-pertinent to his current level of disability.  As such, these issues are remanded to assess the present level of symptomatology for the bilateral thighs, knees, and ankles.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected disabilities of the bilateral thighs, knees, and ankles.  

In so doing, the examiner should ensure that consistent with 38 C.F.R. § 4.59 the VA examination report include the range of motion testing of the right knee, including active, passive, weight-bearing, and non-weight-bearing, including the results following repetitive motion testing.  If it is not possible to complete any of the range of motion testing described above, it should be explained why.  Failure to do so will result in an examination report being found inadequate.

2.  Then readjudicate the issues on appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




